Lennie Savoy, the assessor in St. Landry Parish, is being prosecuted in this case, and in causes No. 36748 and No. 36749 on the docket of this court, 14 So.2d 927, for the alleged embezzlement of public money from the Assessor's Salary and Expense Fund. The charges are made under Sections 903 and 904 of the Revised Statutes (Articles 912 and 913 of Dart's Criminal Statutes).
The appeals in all of the cases are by the State taken from judgments sustaining defendant's demurrers directed to the two bills of indictment and the bill of information. They were argued along with the appeals in the cases of State v. Doucet (5 cases) 204 La. 79, 95, 96, 97, 98, 14 So.2d 917, 922, 923, decided today by us; and during the argument it was agreed by counsel that the issues in the Savoy cases are the same as those presented by the Doucet appeals.
The Assessor's Salary and Expense Fund is composed of money contributed by all recipients of taxes, the contribution of each being in proportion to the amount of taxes received. The money is turned over to the parish treasurer "who shall account for the whole under the head of" the named fund. From that fund there are paid all salaries and expenses of the assessor's office, the payments being made by means of checks of the treasurer issued upon the presentation of warrants signed or approved by the assessor. Act No. 232 of 1928 as amended by Act No. 84 of 1936. In other words, at the time of the commission of the alleged offenses by defendant, the method for making *Page 102 
disbursements from the Assessor's Salary and Expense Fund was identical with that for the payment of money from the Sheriff's Salary Fund.
The primary question presented for decision in the Savoy appeals is: Was the Assessor's Salary and Expense Fund intrusted to the assessor's disbursement and in his legal possession as contemplated in the embezzlement of public funds statutes? Under the authority of, and for the reasons given in, the mentioned Doucet cases the answer is in the affirmative.
The other issue raised by defendant has also been decided adversely to his interests. It is whether or not there is charged in each count of the two indictments and the bill of information more than one offense, he being accused of violating both Sections 903 and 904 of the Revised Statutes (Articles 912 and 913 of Dart's Criminal Statutes). See State v. Doucet, supra; and State v. Manouvrier, 203 La. 541, 14 So.2d 439, decided May 17, 1943.
For the reasons assigned the judgment appealed from in this cause is reversed and set aside, defendant's demurrer is now overruled, and the case is remanded for further proceedings according to law.
HIGGINS, J., concurs in part and dissents in part and assigns reasons.
FOURNET, J., dissents and assigns reasons.
PONDER, J., dissents. *Page 103